Order entered April 26, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00184-CV

               IN THE INTEREST OF A.M.C. AND E.N.C., III, CHILDREN

                       On Appeal from the 330th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-12-21078

                                             ORDER
       Appellant filed a motion to stay proceedings in the trial court pursuant to the Service
Members Civil Relief Act. See 50 U.S.C.A. § 3932. By order dated April 1, 2019, the trial court
granted the motion to stay proceedings and abated the case “as to all matters until June 30, 2019
or until further Order of this Court.” Before the Court is appellee’s April 2, 2019 motion for
stay. At the time the trial court signed the April 1 order, appellee had pending in the trial court a
motion for temporary orders pending appeal. See TEX. FAM. CODE ANN. § 109.001(a). Appellee
asserts in her motion that the trial court will lose jurisdiction to hear and consider her motion for
temporary orders. See id. § 109.001(b-2). In light of the trial court’s April 1 order, proceedings
in the trial court are abated, including the hearing on her motion for temporary orders pending
appeal. For this reason, we DENY appellee’s motion.
       Also before the Court is appellant’s April 25, 2019 motion seeking a sixty-day extension
of time to file his brief. We GRANT the motion and extend the time to June 28, 2019.
                                                       /s/    KEN MOLBERG
                                                              JUSTICE